Citation Nr: 0718386	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  00-17 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
radiculopathy of the right lower extremity.

2.  Entitlement to a rating in excess of 10 percent for 
radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Rhode Island Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to October 
1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in July 2006 for further development.  
The veteran presented testimony at a Board hearing before the 
undersigned Veterans Law Judge in March 2007.

The Board notes that the issue of entitlement to a higher 
rating for service-connected spinal stenosis and two earlier 
effective date issues regarding the service-connected 
radiculopathy of the right lower extremity and left lower 
extremity were previously on appeal.  However, these issues 
were decided by Board decision in July 2006 and are no longer 
on appeal.  The July 2006 Board decision also remanded the 
current issues of entitlement to higher ratings for the 
service-connected radiculopathy of the right lower extremity 
and left lower extremity for the purpose of issuance of a 
statement of the case.  See generally Manlincon v. West, 12, 
Vet.App. 238 (1999).  The Veterans Law Judge who issued the 
July 2006 decision/remand also conducted a personal hearing 
in April 2004.  Although references to the lower extremities 
were made at that hearing, the pertinent issues on appeal at 
that time involved the proper effective date for service 
connection for those disabilities, not the question of the 
proper rating for those disabilities.  The Board therefore 
finds that single judge appellate review of the current 
appeal is therefore not precluded.  See generally 38 C.F.R. 
§ 20.707 (2006).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.


REMAND

Upon preliminary review of the claims file and the transcript 
of the veteran's testimony offered at the March 2007 hearing, 
the Board finds that additional development is necessary to 
fully assist the veteran with his claims. 

The only issues properly in appellate status involve the 
service-connected radiculopathy of the lower extremities.  
However, at the March 2007 hearing the veteran's 
representative elicited testimony regarding the hips and 
commented that the pain in the lower extremities "also 
involves his hips which is secondary to that..."  The Board 
notes that service connection for hip disability was denied 
by rating decision in March 2005.  However, it appears that 
he veteran, through his representative, is attempting to 
reopen the hip disability claim.  The Board also notes that 
certain medical evidence received in connection with the 
current appeal also addressed hip symptomatology.  Under the 
circumstances, the Board believes this implicit request to 
reopen the hip disability claim should be viewed as 
intertwined to some degree with the radiculopathy issue in 
view of the veteran's statements and testimony regard the 
resulting pain.  

Additionally, at the March 2007 hearing the veteran testified 
that the leg disability seemed to be getting worse with just 
normal activity.  While a new examination is not required 
simply because of the time which has passed since the last 
examination, VA's General Counsel has indicated that a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination.  VAOPGCPREC 
11-95 (1995). 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate action 
to adjudicate the veteran's request to 
reopen his claim of service connection 
for hip disability.  The veteran should 
be furnished notice of that 
determination, including the need to file 
a notice of disagreement if he wishes to 
file an appeal from that determination. 

2.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the severity of the service-
connected radiculopathy of the right 
lower extremity and left lower extremity.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  Any 
medically indicated special studies or 
tests should be accomplished.  The 
examiner should clearly report all 
clinical and special test findings to 
allow for application of pertinent VA 
rating criteria.  In this regard, the 
examiner should offer an opinion as to 
whether the radiculopathy in each lower 
extremity is most analogous to mild, 
moderate, or severe incomplete paralysis 
of the appropriate nerve of the lower 
extremity.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine if higher ratings are warranted 
for the radiculopathy of the right lower 
extremity and left lower extremity.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


